DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 14-16 in the reply filed on 06/21/2022 is acknowledged.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi Im Goo et al. (KR 101452027 B1 – cited in IDS filed on 12/15/2020, related publication KR 20120139450 A – machine translation provided in this Office Action) and in view of Sumihito Ishida et al. (US 20090004564 A1).
Regarding claim 1, Choi discloses a negative electrode active material ([0013]), comprising:
a core comprising SiO ([0015]), which falls within the claimed range of SiOx wherein 0<x<2; 
a shell disposed on the core, wherein the shell comprises lithium silicate ([0016] regarding oxide layer includes lithium silicate); and
a coating layer disposed on the shell, wherein the coating layer comprises carbon ([0017] regarding carbon layer),
However, Choi does not teach wherein the coating layer comprises carbon nanotubes.
Ishida teaches a composite negative electrode active material including silicon oxide particles, and carbon nanofibers bonded to the surface oxide particles ([0026]). Ishida further discloses the carbon nanofibers may consist of tubular carbon ([0037]). 
Choi and Ishida are analogous in the field of negative electrode active material made with silicon oxide particles for secondary batteries, in order to obtain a battery with excellent initial charge/discharge characteristics ([0047] of Ishida & [0004] of Choi).  
Therefore, it would have been obvious to one of ordinary skill in the art to use the carbon nanofibers of Ishida in the carbon layer of Choi, in order to obtain a battery with excellent initial charge/discharge characteristics ([0047] of Ishida & [0004] of Choi).  
Regarding claim 2, modified Choi further discloses the negative electrode active material of claim 1, wherein the shell has a thickness of 1 – 500 nm ([0016] Line 145 regarding oxide layer thickness), which overlaps with the claimed range of 10 nm to 1 μm.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Choi range corresponding to the claimed range, see MPEP §2144.
Regarding claim 3, modified Choi further discloses the negative electrode active material of claim 1, wherein the lithium silicate comprises at least one of Li2SiO3 and Li2Si2O5 ([0016]).
Regarding claim 4, modified Choi further discloses the negative electrode active material of claim 1, but does not disclose wherein the lithium silicate is present in an amount of 1 wt % to 45 wt % based on a total weight of the negative electrode active material.
Instant specification states the shell may have a thickness of 10 nm to 1 μm ([0027]). 
However, Choi teaches a weight ratio of 95:5 of Si powder to lithium metal powder was used to make an oxide layer, which includes lithium silicate, of about 10 nm.  
Therefore, it would have been obvious to one of ordinary skill in the art to optimize weight percent of the lithium silicate with respect to the total weight of the negative electrode active material of Choi within routine conditions, in order to optimize the thickness of the lithium silicate, see MPEP §2144.05.
Regarding claim 5, modified Choi further discloses the negative electrode active material of claim 1, wherein the coating layer has a thickness of 1 nm to 500 nm ([0018]), which overlaps with the claimed range of 10 nm to 1 μm.
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Choi range corresponding to the claimed range, see MPEP §2144.
Regarding claim 6, modified Choi further discloses the negative electrode active material of claim 1, wherein Ishida discloses the carbon nanotubes have a diameter of 1 nm to 40 nm ([0036]), which falls within the claimed range of 1 nm to 150 nm, and the carbon nanotubes have a length of 1 nm to 1 mm ([0036]), which overlaps with the claimed range of 100 nm to 5 μm.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Ishida range corresponding to the claimed range, see MPEP §2144.
Regarding claim 7, modified Choi further discloses the negative electrode active material of claim 1, wherein Ishida teaches the carbon nanotubes are present in an amount of 5 parts by weight to 150 parts by weight per 100 parts by weight of the silicon oxide particles ([0078]), which overlaps with the claimed range of 0.1 wt % to 20 wt % based on a total weight of the negative electrode active material.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to choose a portion of Ishida range corresponding to the claimed range, see MPEP §2144.
Regarding claim 14, modified Choi further discloses a negative electrode ([0034]) comprising the negative electrode active material of claim 1 ([0034]).
Regarding claim 15, modified Choi further discloses the negative electrode of claim 14, further comprising graphite-based active material particles ([0004]).
Regarding claim 16, modified Choi discloses a secondary battery, in particular Ishida discloses a secondary battery ([0046]) comprising:
the negative electrode of claim 15;
a positive electrode ([0046]);
a separator disposed between the positive electrode and the negative electrode ([0046]); and
an electrolyte ([0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721